Citation Nr: 1614468	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  08-03 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2008, the Veteran and his wife testified before a Decision Review Officer during a hearing at the RO.  In April 2010, the Veteran and his wife testified at a Travel Board hearing before a Veterans Law Judge who is no longer employed by the Board.  The case was then remanded in June 2012 in order to afford the Veteran another hearing.  In October 2012, the Veteran testified before the undersigned Veterans Law Judge during a hearing held at the RO.  Transcripts of all of these proceedings are of record.

When the case was most recently before the Board in August 2015, it was remanded for additional development.  The case has now been returned to the Board for further appellate action.

The record before the Board consists of an electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

Psoriasis was not present in service and is not related to service, to include in-service exposure to chemical solvents and herbicides.






CONCLUSION OF LAW

Psoriasis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in letters sent in January 2006 and May 2007.  Although complete notice was not provided until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The record also reflects that all pertinent available service treatment records and post-service medical evidence identified by the Veteran have been obtained.  The Veteran was afforded appropriate VA examinations and medical opinions have been obtained regarding the etiology of the claimed disorder.  The Board finds that the most recent etiological opinion obtained in October 2015 is adequate for adjudication purposes.  The Board has determined that the agency of original jurisdiction has substantially complied with the August 2015 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. 141, 146-47 (1999).    

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).   If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

As an initial matter, VA has conceded the Veteran's exposure to herbicides during his naval service in the official waters of Vietnam in 1965.  However, psoriasis is not among the diseases subject to presumptive service connection on the basis of herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21258 -21260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32540 (June 8, 2010).  Therefore, presumptive service connection is not warranted for psoriasis.  Nevertheless, a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran claims that his currently diagnosed psoriasis began in or is related to his naval service.  He attributes the skin disorder to his exposure to chemical solvents while cleaning aircrafts during his service.  He claims that although he served as a cook, he was placed on details or special assignments while serving aboard an aircraft carrier and was exposed to the chemicals and solvents used to maintain the aircraft.  The Veteran also contends his psoriasis is due to exposure to herbicides during his verified service in the Republic of Vietnam.  Essentially, the Veteran claims to have experienced continued skin symptomatology since service.

Service treatment records reflect treatment of the Veteran's skin symptomatology while on active duty.  In November 1962, the Veteran sought treatment for a rash on his face and arms; he was not given a diagnosis at that time.  An April 1980 record notes the presence of a pruritic rash on the right side of the Veteran's upper body that began ten days prior, which the examiner diagnosed as questionable herpes.  The Veteran received a diagnosis of contact dermatitis in November 1981 after complaining of a rash on his body and was prescribed medication for symptoms.  A May 1983 physical examination completed prior to the Veteran's separation indicates that his skin was normal, and the Veteran denied ever having any skin diseases on the May 1983 report of medical history.   

Post-service, an October 1985 VA record documents the Veteran's report of having an itchy rash of the scalp for two the three months and a diagnosis of probable psoriasis.  A May 1987 VA record shows a diagnosis of psoriasis.  A September 1989 VA examination report notes the Veteran's history of psoriasis since 1979.  Subsequent VA and private medical records document the treatment of the Veteran's diagnosed skin disability.

On his March 2007 notice of disagreement, the Veteran essentially alleged that his psoriasis began during service but that a corpsman misdiagnosed his in-service skin symptoms as a rash.  In support of this contention, the Veteran noted a 2003 National Institute of Health (NIH) publication, entitled Questions and Answers about Psoriasis, which he purported provided pertinent information regarding the complexities involved in diagnosing psoriasis.  (The Board, through its own efforts, has accessed an updated copy of this publication.  See Questions and Answers about Psoriasis, NIH Pub No 09-5040 (October 2013), available at http://www.niam.nih.gov/Health_Info/Psoriasis/default.asp).   

During a December 2007 VA skin diseases examination, the Veteran reported his psoriasis began in or around 1983 and had progressively worsened.  Following the review of the evidence of record, the examiner opined that it is less likely as not that the Veteran's psoriasis first manifested during service.  The examiner further commented that it was less likely as not that the Veteran's in-service rash treated in April 1980 was psoriasis.  As rationale, the examiner stated that the Veteran's service treatment records were silent in regards to psoriasis complaints, evaluations, or treatment and highlighted that the Veteran's May 1983 retirement physical examination and medical history were silent for evidence of active or chronic skin complaint or skin related conditions.  Finally, the examiner relayed that the Veteran was initially diagnosed with psoriasis of the scalp in 1985.  

The Board remanded the claim in September 2010 in order to afford the Veteran an examination by a qualified dermatologist to determine whether his psoriasis was related to in-service exposure to cleaning solvents or herbicides.  Although he underwent a skin disease examination in May 2011, the examination was not performed by a dermatologist.  The May 2011 examiner reviewed the evidence and opined that the Veteran's current psoriasis was less likely as not caused by his rash diagnosed during active duty.  After also noting a review of pertinent medical journals and reviews, the examiner highlighted the Veteran had potential "triggers" for psoriasis, to include psychological stress and a high body mass index.  The examiner noted the description of psoriasis provided in a April 2009 NIH publication and that the Veteran's service treatment records did not include  notations of pertinent descriptive words, namely "plaques" or "scaly," for his in-service rashes.  In conclusion, the examiner stated an inability to opine as to any causal relationship between psoriasis and exposure to herbicides or cleaning solvents without resorting to mere speculation, as the scientific data did not substantiate a link between such exposures and psoriasis.   

In December 2011, a second VA physician, who was also not a dermatologist, reviewed the evidence of record and expressed agreement with the May 2011 VA examiner's opinion.

A VA dermatologist examined the Veteran in August 2014 and opined, following review of the evidence, that the Veteran's psoriasis is not due to his active service, to include exposure to chemical solvents and herbicides.  The examiner noted that the etiology of psoriasis is unknown, although there is a likely genetic competent, and then relayed the Veteran's family history of psoriasis.  After highlighting that chloracne is the only Agent Orange presumptive disability, the examiner stated that psoriasis and chloracne would not be confused on an examination.  The examiner then determined there was no objective evidence of chloracne on current or past examination.  In further support of the opinion against the claim, the examiner stated there was no objective evidence that the Veteran's questionable herpes in 1980 was actually psoriasis.  The examiner determined that the clinical findings relayed in the associated in-service treatment record were not consistent with psoriasis.  The examiner concluded there was no evidence indicating that the Veteran's in-service condition did not resolve, as subsequent skin examinations were normal.  Then, the examiner determined the Veteran's October 1985 skin manifestations were more consistent with seborrheic dermatitis than psoriasis, based on the description of the examination findings.  The examiner concluded that there was no objective evidence that the Veteran's psoriasis manifested within two years of his discharge from service or was due to any exposure or other entity he encountered while on active duty.  

In August 2015, the Board remanded the claim for an additional examination after determining that the August 2014 VA opinion was not based on an accurate review of all pertinent evidence and did not give consideration to the NIH Pub. No. 09-5040, identified by the Veteran as pertinent to the claim.  

Following a review of the evidence and NIH Pub. No. 09-5040, an additional VA dermatologist opined in October 2015 that that the Veteran's psoriasis was not due to his active service, to include exposure to chemical solvents used to clean aircrafts during service or exposure to herbicides.  The examiner agreed with the opinion and rationale provided by the August 2014 VA examiner, concluding that the August 2014 rationale was unchanged.  Regarding the Veteran's April 1980 in-service treatment for an itchy rash, the examiner assumed the Veteran's symptoms referred to contact dermatitis, which was diagnosed in November 1981.  After explaining the nature and manifestations of contact dermatitis, the examiner concluded that the associated symptoms would not be confused with psoriasis.  The examiner concluded that the Veteran's skin symptomatology resolved with no residuals by his discharge, as his separation skin examination was normal.

Based on the above evidence, the Board concludes that service connection is not warranted for psoriasis.  Although the Veteran's service treatment records document intermittent treatment for skin symptomatology, there is no competent evidence of psoriasis during service or competent evidence indicating that his in-service symptoms are related to his current psoriasis diagnosis.  Indeed, the Veteran's May 1983 separation examination does not indicate evidence of a skin disorder, and the post-service evidence does not reflect objective evidence of psoriasis until years following his discharge.  Thus, the claimed condition is not shown to have been present during his active duty service or for years after separation.

Moreover, the remaining evidence of record does not support a nexus between the Veteran's service and his current psoriasis diagnosis.  Although in-service exposure to herbicides has been conceded, there is no competent evidence linking the Veteran's psoriasis to this exposure.  The Board finds the Veteran's contentions of in-service exposure to chemical solvents to be credible, as his statements in this regard have been consistent and are not contradicted by the other evidence of record.  However, there is no medical opinion of record attributing his current psoriasis to any in-service exposures, to include chemical solvents.  

The most probative medical evidence of record assessing the relationship between the Veteran's naval service and his current skin condition is the October 2015 VA examiner's opinion.  Based on a review of the evidence, to include pertinent medical literature and the Veteran's competent lay statements, the examiner provided an opinion against the claim for service connection for psoriasis.  The Board finds the VA medical opinion to be highly probative and compelling evidence against the Veteran's claim that his current skin disorder had its onset during service or is related to his naval service, to include any hazardous exposures therein.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008).  There is no competent medical evidence of record that rebuts this medical opinion against the claim or otherwise diminishes its probative weight. 

The Board has also considered the Veteran's statements offered in support of his claim and finds him to be sincere in his belief that service connection for psoriasis is warranted.  However, as a lay person, he is not competent to diagnose a skin disability or to provide an opinion linking the claimed disorder to service.  In any event, the medical opinion against the claim is clearly more probative than the Veteran's lay opinion supporting the claim.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. 49.  Accordingly, service connection for psoriasis is not warranted.


ORDER

Service connection for psoriasis is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


